DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 20-27,29-38 allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art U.S. Patent Application Publication Number 2012/0231593 A1 to Joo et al. teaches 
a semiconductor memory device (e.g. FIG. 2G) comprising:
a first semiconductor pillar (22A on left, ¶ [0028], see Examiner-annotated figure below) extending in a first direction (vertical direction);
a second semiconductor pillar (22A on right, see Examiner-annotated figure below) extending in the first direction (vertically, see Examiner-annotated figure below), the first semiconductor pillar and the second semiconductor pillar being arranged in a second direction (laterally, see Examiner-annotated figure below) intersecting the first direction:
a first insulating layer (24, ¶ [0030]) provided between the first semiconductor pillar (22A on left) and the second semiconductor pillar (22A on right):
a first electrode film (16 on left, ¶ [0019]) extending in a third direction (see Examiner-annotated figure below) intersecting the first direction and the second direction:
a second electrode film (16 on right) extending in the third direction, the first electrode film and the second electrode film being arranged in the second direction, the first pillar and the second pillar provided between the first electrode and the second electrode (as pictured);

a first charge storage layer (floating gate 20, ¶ [0024]) including a first face (laterally in the second direction) connecting to the second insulating layer (21) and a second face (face of 20 connected to 19 at junction 18) opposed to the first face in the second direction, the first charge storage layer (20) provided between the second insulating layer (21) and the first electrode (16 on left);
a third insulating layer (19) provided between the first charge storage laver (20) and the first electrode (16 on left), as discussed previously.

    PNG
    media_image1.png
    846
    832
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    564
    852
    media_image2.png
    Greyscale

However, prior art fails to reasonably teach or suggest wherein the first charge storage layer includes a third face, the third face continuously connected between the first face and the second face in the second and third directions together with all of the other limitations of claim 20 as claimed.  Claims 21-27,29-38 are allowable in virtue of depending upon and including all of the limitations of allowable claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891